Citation Nr: 0117800	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-18 811A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 3, 2000, 
for an award of VA disability compensation for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945 and from November 1950 to March 1952.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO which 
established service connection for tinnitus and assigned a 10 
percent rating, effective from May 03, 2000.  The veteran 
appeals for an earlier effective date.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service on November 22, 1945 and on March 11, 1952.

2.  The veteran never filed a claim of service connection for 
tinnitus.  The RO received a claim for an increased rating 
for hearing loss on May 3, 2000.

3.  A July 2000 VA examination report reveals the veteran had 
tinnitus and that it was possibly related to service.

3.  By a rating decision of August 2000, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective from May 3, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 3, 2000, 
for an award of VA disability compensation for tinnitus, have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(k), 3.4(a)-(b)(1), 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information necessary to 
substantiate his claim for an earlier effective date.  Thus, 
under the circumstances of this case, the VA has satisfied 
its duties to notify and assist the veteran in this case.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

The veteran had active military service from August 1942 to 
November 1945 and from November 1950 to March 1950.  In 
February 1946, the RO granted service connection for otitis 
media, ruptured right eardrum and assigned a 10 percent 
rating, effective from November 1945.  The RO also granted 
service connection for a healed fungus infection with 
lymphadenitis, assigning a noncompensable rating effective 
from November 1945.  The RO, in September 1947, assigned a 10 
percent rating for chronic suppurative otitis media and for 
right ear hearing loss, effective from April 1946.  The 
veteran did not receive any compensation during his active 
service from November 1950 to March 1952.  Following his 
active service and effective from March 1952, the veteran was 
assigned a noncompensable rating for otitis media and right 
ear hearing loss.  In December 1974, the RO, by 
characterizing the issue as entitlement to an increased 
rating for otitis media with defective hearing, in essence, 
granted service connection for the veteran's left ear hearing 
loss.  Subsequent RO rating decisions continued to assign 
noncompensable ratings for his service-connected conditions 
(otitis media, hearing loss and fungus infection with 
lymphadenitis).  In June 1975, the Board denied an increased 
(compensable) rating for otitis media and for hearing loss.  
On May 3, 2000, the RO received the veteran's claim for an 
increased rating for his service connected hearing loss.  The 
veteran stated that he was trying to establish a [higher] 
disability rating for severe hearing loss which was incurred 
in service.  In August 2000, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
effective from May 3, 2000.  The RO continued to deny 
compensable ratings for hearing loss and otitis media.

The veteran claims that he is entitled to an effective date 
prior to May 3, 2000, for the award of service connection and 
compensation for tinnitus.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increased will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 
1991), the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or the release if application therefor is 
received within one year from such date of discharge or 
release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in line of duty in active service).  Moreover, the 
implementing regulation provides that the effective date for 
an award of direct service connection will be the day 
following separation from service or the date entitlement 
arose, if the claim is received within one year after service 
separation.  If the claim is not received within one year of 
separation from service, the effective date for an award of 
service connection will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000); see also 38 C.F.R. § 3.1(k) (defining 
"service-connected" as a disability that was incurred in or 
aggravated in the line of duty in active military service).

Notably, pertinent regulation also provides that an original 
claim is defined as "[a]n initial formal application on a 
form prescribed by the Secretary."  38 C.F.R. § 3.160(a) 
(2000).

The Board observes that the veteran served on active duty 
from August 5, 1942 to November 22, 1945 and from November 8, 
1950 to March 11, 1952.  On May 3, 2000, the RO received the 
veteran's claim for an increased rating for his service-
connected hearing loss.  At that time, the veteran did not 
file a claim of service connection for tinnitus.  In July 
2000, the veteran underwent a VA audiological examination.  
On examination, it was reported that the veteran had tinnitus 
which was possibly related to a perforated eardrum and 
excessive noise exposure in service.  Based on the 
examination report, in an August 2000 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating, effective from May 3, 2000.  Thus, the RO 
established that the effective date for both (1) service 
connection for tinnitus, and for (2) the l0 percent 
evaluation for that disability, is May 3, 2000.  It appears 
that the RO used the May 3, 2000 claim for an increased 
rating for hearing loss as the date of the claim for service 
connection for tinnitus.

In September 2000, the RO received the veteran's disagreement 
with the assigned effective date for the award of VA 
disability compensation for tinnitus.  (As such, the 
veteran's present claim necessarily contemplates an earlier 
effective date for the award of service connection itself, 
because the effective date of a particular evaluation for a 
disability can in no event precede the effective date of 
service connection for that same disability).  In this 
context, the veteran asserted that tinnitus had been a 
problem for him since World War II and that he should have 
had his disability rating continued effective from his 
discharge from his Korean War service in 1952.  He noted that 
prior to his Korean War service, he was assigned a 
compensable rating.  The veteran's argument must fail because 
he did not file a claim of service connection for tinnitus 
following his 1945 service discharge or his 1952 service 
discharge.  It appears that the veteran may be of the 
mistaken belief that he was granted service connection and a 
10 percent rating due to tinnitus in 1946.  As noted earlier, 
the veteran was granted service connection for tinnitus in an 
August 2000 rating decision.  His 10 percent rating received 
from 1945 to 1950 was based on his service-connected otitis 
media and hearing loss, not tinnitus.

As noted above, the effective date for the grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  In the instant case, 
the claims file shows that the veteran never filed a claim 
for service connection for tinnitus.  His prior claims of 
record have all pertained to filing a claim for an increased 
rating for hearing loss.  The claims file shows that in 2000, 
the RO essentially picked up the claim of service connection 
for tinnitus on behalf of the veteran as a result of the July 
2000 examination report showing that he had tinnitus which 
was possibly related to a perforated eardrum and noise 
exposure in service.  

The Board notes that a July 1994 VA examination report shows 
that the veteran gave a history of tinnitus which had its 
onset approximately six to seven years ago.  However, this 
medical report cannot be considered a claim for service 
connection for tinnitus.  See 38 C.F.R. § 3.157.

In the absence of the veteran filing a claim for service 
connection for tinnitus within one year following his service 
discharges or prior to May 3, 2000, his claim for an 
effective date for the grant of service connection and 
compensation for tinnitus, prior to May 3, 2000, is not 
permitted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet.App 49 
(1990).



ORDER

An effective date earlier than May 3, 2000, for an award of 
VA compensation benefits for tinnitus is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

